Citation Nr: 1234351	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinnitus.  

2.  Entitlement to a disability rating in excess of 10 percent for chronic lumbosacral strain.  

3.  Entitlement to a compensable disability rating for bilateral hearing loss.  

4.  Entitlement to a compensable disability rating for follicular eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to February 1991 and from March 1991 to March 1998.

This matter is before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on appeal from a January 2008 rating determination by the above Regional Office (RO). 

The issues of increased ratings for chronic lumbosacral strain, hearing loss and follicular eczema are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.  His tinnitus does not present an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code (DC) 6260 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that no further action is necessary to comply with VA's duties to notify and assist the veteran under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In the instant case the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  The Board finds that he is already receiving the maximum disability rating available for tinnitus under the applicable rating criteria.  Furthermore, regardless of whether the tinnitus is perceived as unilateral or bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies regarding VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).


Law and Analysis

The Veteran contends that his service-connected tinnitus is more disabling than the current 10 percent disability rating reflects.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Turning to the evidence of record, service connection for tinnitus was established in December 1998, and the RO assigned a 10 percent disability evaluation under DC 6260, effective March 1998.  In July 2007, the Veteran requested an increased evaluation for tinnitus.  

Under DC 6260, the highest possible evaluation is 10 percent, thus, it is not possible for the Veteran to receive a higher rating under this diagnostic code.  Moreover, only a single rating is warranted for tinnitus regardless of whether the tinnitus is unilateral or bilateral.  38 C.F.R. § 4.87.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed a Board decision which had found that, under pre-June 2003 regulations, no more than a single 10 percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral.  The Court held that pre-1999 and pre-June 13, 2003, versions of DC 6260 required that VA assign dual 10 percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.

However, the Federal Circuit reversed the Veterans Court's decision in Smith, and affirmed VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations is entitled to substantial deference by the courts as long as that interpretation is not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 is plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.

The Board finds that the Veteran is already receiving the maximum scheduler rating allowable under DC 6260 for his service-connected tinnitus.  While the Board acknowledges his contention that the disability is more severe than is currently rated, it is constrained by the regulatory guidelines, which allow for no more than a 10 percent disability rating.  See 38 C.F.R. § 4.87.  In this case, the only way for the Veteran to be granted a disability rating higher than the current 10 percent is by applying an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011).

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  The Veteran does not argue, and the evidence does not suggest, that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code or that it manifests in symptoms other than persistent ringing in both ears.  See October 2007 QTC examination report.  There is no evidence suggesting that he is unemployed due to his tinnitus and there is no evidence that he has been hospitalized specifically for that condition or that it has prevented him from working or significantly interfered with work.  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected tinnitus prevents him from obtaining and maintaining gainful employment-nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.  

In light of the foregoing, the Board concludes that DC 6260 explicitly prohibits a schedular rating in excess of 10 percent for tinnitus whether perceived in one ear or both.  The claim for a schedular rating in excess of 10 percent for tinnitus, must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

A disability rating in excess of 10 percent for tinnitus is denied.  


REMAND

The Veteran contends that his service-connected chronic lumbar strain, bilateral hearing loss and follicular eczema are more disabling than their current evaluations reflect.  

Unfortunately, there is very little in the claims file which adequately describes the current nature and extent of any of these disabilities.  A review of the claims folder reveals that Veteran has not been afforded pertinent VA examinations since October 2007, 5 years ago.  Because there may have been significant changes in these service-connected disabilities since then, a more contemporaneous medical examination is needed, particularly, given the passage of time since his last VA examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The examination to be conducted on remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his last VA examination in 2007.  

Also on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in 2007. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for, or evaluation of his service-connected lumbar strain, hearing loss, and follicular eczema.  The Board is particularly interested in any pertinent treatment that the Veteran may have received since October 2007. 

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate).

2.  Schedule the Veteran for VA neurological and orthopedic examinations.  The neurological examination [to determine the nature and extent of his service-connected chronic lumbosacral strain] should be conducted first, and that examination report should be made available to the VA orthopedic examiner in conjunction with that examination of the Veteran.

The claims file must be made available to each examiner designated to examine the Veteran, and each examination report should include discussion of his documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  Each examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.

a) The neurologist should describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected chronic lumbosacral strain.

b) The orthopedic examiner should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the spine and, if so, whether such is favorable or unfavorable, and the extent of such impairment.

c) Considering all neurological and orthopedic examination findings, the orthopedist should provide findings responsive to the criteria for rating lumbosacral strain and specifically, comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period.  

d) The orthopedist should also provide an opinion as to the effect that the service-connected chronic lumbosacral strain has, if any, on the Veteran's employment and daily life.  Moreover, the orthopedist should render an opinion as to whether the disability alone precludes the Veteran from engaging in substantially gainful employment.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  

e) If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  The Veteran should then be referred for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  

a) The audiologist should provide numeric interpretation of the hearing tests/audiograms conducted.  He/she should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

b) The audiologist should also provide an opinion as to the effect that the service-connected bilateral hearing loss, if any, on the Veteran's employment and daily life.  Moreover, the orthopedist should render an opinion as to whether the disability alone precludes the Veteran from engaging in substantially gainful employment.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  

c) If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4.  Thereafter, the Veteran should be referred for a VA dermatology examination to determine the current degree of severity of the Veteran's follicular eczema.  An attempt should be made to schedule the examination during a flare-up of the skin disability.  The claims folder must be made available to the examiner for review of the case, and the examination reports should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

a) The examiner should describe in detail all symptoms reasonably attributable to service-connected follicular eczema and its current severity.  He/She should describe the area(s) of the body affected by the skin condition, to include the percentage of the entire body affected by the service-connected follicular eczema and the percentage of exposed areas (total area of the skin of the hands, head, and neck) affected.  For example, less than 5 percent of the entire body or less than 5 percent of exposed areas; or at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas, etc. 

b) The examiner should also describe the extent of disfigurement or deformity resulting from the skin disorder on the entire body, noting the presence (or absence) and extent of exfoliation, exudation, itching, tenderness, extensive lesions, ulceration, crusting and systemic or nervous manifestations. 

c) The examination report should be very specific in documenting and describing any therapy that the Veteran has undergone since October 2007, and what medications he currently uses.  It should be specifically noted whether the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs for control of the follicular eczema.  If the evidence shows that the Veteran required systemic therapy such as corticosteroids or other immunosuppressive drugs, the examiner should state whether such use was for a duration of at least six weeks or more during the past 12-month period.

d) The examiner should also indicate the effect the follicular eczema has, if any, on the Veteran's current level of occupational impairment.  Specifically, he/she should render an opinion as to whether the service-connected skin disorder causes marked interference with employment, or the need for frequent periods of hospitalization. 

e) The basis for the conclusions reached should be stated in full, and any opinion(s) contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the May 2009 statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


